Citation Nr: 0832735	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-36 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1977.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's application to reopen a 
claim for service connection for schizophrenia.

A videoconference hearing before a Veterans Law Judge was 
scheduled for November 2006, however the veteran requested 
that it be rescheduled.  Pursuant to his request, a second 
videoconference hearing was scheduled for June 2007; however, 
he failed to appear for this hearing and provided no 
explanation for his absence.  His hearing request, therefore, 
is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) 
(2007). 


FINDINGS OF FACT

1.  The veteran did not appeal a January 2002 rating decision 
that denied service connection for schizophrenia.

2.  Evidence received since the January 2002 rating decision, 
does not, by itself or when considered with previous evidence 
of the record, relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

3.  New and material evidence has not been received to reopen 
a claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2003, prior to the initial adjudication of the 
claim, and in April 2005, after the initial adjudication of 
the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  The Board finds no basis 
to remand this case to the RO for additional development.  
Again, based on the notice already provided to the veteran 
cited above, which addresses both the requirements for 
reopening the claim for service connection for schizophrenia 
as well as the evidence required by the underlying claim for 
service connection, further amended notice to the veteran 
would not provide a basis to grant this claim.  The Board 
again observes that the veteran and his representative have 
made no showing or allegation that the content of the notice 
resulted in any prejudice to the veteran.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the veteran's application to 
reopen claims for service connection, VA is not obligated to 
provide a medical examination if the veteran has not 
presented new and material evidence.  38 U.S.C.A. § 5103A(f).  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The veteran was denied service connection for schizophrenia 
on two occasions since November 2000.  In a January 2002 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for schizophrenia.  The veteran attempted to 
reopen his claim in October 2003 and February 2004.  By an 
April 2004 rating decision, the RO again denied reopening the 
claim because the veteran had not submitted new and material 
evidence.

As previously stated, in a January 2002 rating decision, the 
RO declined to reopen the veteran's claim for service 
connection for schizophrenia.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award of disallowance, or by denial on appellate 
review, whichever is earlier.  38 U.S.C.A. § 7105 (West Supp. 
2007); 38 C.F.R. §§ 3.160(d); 20.302, 20.1103 (2007).  Thus, 
the January 2002 decision became final because the veteran 
did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the January 2002 
rating action consisted of the service medical records; VA 
and private medical records; unrelated VA examination reports 
dated in June 1997 and December 2001; and statements 
submitted by the veteran.  The January 2002 rating decision 
denied service connection for schizophrenia because none of 
the records related the veteran's schizophrenia to his 
service or any service-connected disability.

Evidence received since the last final denial in January 
2002includes numerous statements in support of claim and VA 
medical records dated from December 1996 to May 2005.  The 
new evidence fails to show that the veteran's schizophrenia 
or nervous condition was incurred in or aggravated by the 
veteran's service.
The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, the VA 
medical records do not relate the veteran's schizophrenia to 
his service.  The records are largely cumulative of evidence 
already of record demonstrating the current presence of a 
psychiatric disability, and do not constitute evidence that 
raises a reasonable possibility of substantiating the claim.  
The presence of a psychiatric disability was shown at the 
time of the previous final denial.

Second, the veteran's statements are new but not material.  
The veteran, as a layperson without ostensible medical 
expertise, is not competent to provide a diagnosis or opine 
on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran can attest to his symptoms that he experienced, he 
lacks the medical competence to provide evidence diagnosing a 
psychiatric disability or relating any current psychiatric 
disability to his service.  Therefore, the Board finds that 
the veteran's contentions, which are largely cumulative of 
those previously considered, do not create a reasonable 
possibility of substantiating the claim.

Thus, the Board finds that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a psychiatric disability.  Therefore, the claim is not 
reopened and the benefits sought on appeal remain denied.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a psychiatric disability has not been 
submitted, and the claim is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


